DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “ The present application relates to” can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. The phrase should be deleted.    Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 35 and 37 are objected to because of the following informalities:  The phrase “ metal anchoring groups” should be amended as “metal-anchoring groups” in order to maintain claim language consistency. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 17-19, 23-30 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the cationic metal”; however, there is no positive recitation of a cationic metal recited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the language to recite “ the cationic metal precursor”.
	Claim 4 recites “ The method of claim 3…”; however, claim 3 has been canceled. The claim as written is indefinite and unclear. Appropriate correction required. Examiner suggests amending the claim to depend on claim 1. 
Claim 17 recites “the nanoparticles “; however, there is no positive recitation of a nanoparticles in claim 1 or claim 17. There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “the photopolymerizable group “; however, there is no positive recitation of a photopolymerizable group in claims 1, 18 or 24. There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 recites “the photopolymerizable group “; however, there is no positive recitation of a photopolymerizable group in the claims. There is insufficient antecedent basis for this limitation in the claim. 
Claim 35 recites “the polymeric resin“; however, there is no positive recitation of a polymeric resin in the claims There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the language to recite “ the polymeric resin film” .
Claims  2, 5-7, 18-19, 23, 25, 27-30 and 36-37 depend from either  independent claim 1 or claim 35; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenório-Neto et al. ( “ Synthesis and characterization of silver nanoparticle nanocomposite thin films with thermally induced surface morphology changes”, Materials Letters, 15 November 2015, Vol. 159, pp. 118-121 ).
Regarding claims 1, 2, 19 and 23, Tenório-Neto et al. teach the preparation of thin film nanocomposites of silver nanoparticles (AgNPs) embedded in a copolymer matrix of poly(ethylene glycol) diacrylate (PEGDA) and triethylene glycol di-methacrylate (TEGDMA). The films were produced by UV-induced chemical reduction of Ag+ ions using (1,5-cyclooctadiene)(hexafluoro-acetylacetonate) silver (I) as Ag precursor, together with the photopolymerization of PEGDA and TEGDMA using 2-hydroxy-2-methylpropiophenone as photoinitiator. The average size of AgNPs increased from ca. 6 nm to ca. 15 nm and film thickness ca. 30 µm. The precursor solution comprising the monomers, metal precursor and initiator were irradiated with a low-pressure HG vapor lamp 250 W, for 10 min. 
Claims 1, 2, 4-7, 17, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura, Takao (JP 2012-129133 A).
Regarding claims 1, 2, 4-7, 17, 19 and 23, Nishiura discloses  ( Example 1; [0011] and  [0080-0082]) "(1) 0.5 g of silver nitrate aqueous solution adjusted to glass bottle as metallic compound [A] at 50 wt%, DC1173 (Ciba-Specialty-Chemicals company make, a brand name "DAROCURE(Darocur}1173") 0.02 was taken as polyethylene glycol diacrylate (n= 14) (Shin-Nakamura-Chemical corporation.,  Co. Ltd.|KK make, brand name "A-600") 1g and initiator [C] as polyfunctional monomer [B], these were mixed, and the photocurable composition was prepared.  The obtained composition was a colorless and transparent liquid. On the glass substrate, the bar coating device was used, this photocurable composition was apply| coated, and the cured film was obtained by irradiating an ultraviolet-ray for 15 second by the intensity| strength of 500 mW/cm<2>. The obtained cured film was colored in dark yellow, and it was confirmed that the silver nanoparticle is producing| generating.” Nishiura discloses in paragraph [0011] the use of polyvinyl alcohol as stabilizing agent for the silver nanoparticles. 
It is noted that the photoinitiator act as both photo reducer and photoinitiator. 
Silver nitrate and polyethylene glycol diacrylate are listed in the application as products of choice for the cationic metal precursor and for the polymer film precursor that comprises a plurality of photopolymerizable groups, respectively.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hong et al. (US 2013/0156645 A1; see abstract, claims and examples) teach a polymer film ( composite). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722